DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15, 34-42, and 50 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2021.
Applicant has elected Group II claims 16-33, 43, 44, and 46-49 with traverse in the reply filed on 07/12/2021 is acknowledge. Applicant asserted on Remark page 2-3 “technical features are shared by claims in both Group I and II, for instance, applicant points out that dependent claims 5, 7, and 8 of group I includes limitations which are found in the claims of group II ... as another example, applicant submits that various dependent claims in Group II include technical features to the use of “residuals” as presently recited in the claim of Group I.” 
Examiner respectfully submits that the traversal is not found persuasive because unity of invention has to be considered in the first place only in relation to the independent claims and not the dependent claims, see MPEP 1850(II). Thus, group I and II lack of unity of invention because the groups do not share the same or corresponding technical feature and therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities:
[0082] line 4 "invertibleprocess" should be "invertible process"
[0073] line 8 "the process 101" should be "the data generating process 101".
[0074] line 6 "the process 101" should be "the data generating process 101".
[0075] line 1 "the module 104" should be "the compression module 104".
[0081] line 9 "the pretreated module 104" should be "the pretreated module 105".
Appropriate correction is required.

Claim Objections
Claim 17 and 19  objected to because of the following informalities:  
Claim 17 recites “a at least one new loading vector”. Should be corrected.
Claim 19 recites “transform packets” should be “transform packet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 25-27, 29-30, 32, 44, 46-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, recites “said statistical analysis”. There is insufficient antecedent basis for this limitation in the claim. “statistical analysis” is antecedently recited in claim 21, thus for examination purposes, claim 25 is interpreted as dependent claim under claim 21.

Claim 26 is rejected for inheriting the same deficiencies as claim 25, which it depends.

Regarding claim 27, recites “said loadings and scores” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as each element of loading vectors and score vectors.

Regarding claim 29, recites "said scores". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as each element of score vectors.

Regarding claim 30 recites "the two-way model".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 30, recites “… into a three way model, such as nPLS or PARAFAC”. It is not clear that one of the model nPLS or PARAFAC is positively being claimed or of any three way model that is consistent with nPLS or PARAFAC (such as). For examination purposes, Examiner interpreted it as being consistent with any three way model that is consistent with nPLS or PARAFAC.  
 
Regarding claim 32, recites “the loadings and scores” Lack of antecedent basis. For examination purposes, Examiner interpreted as each element of loading vectors and score vectors.

Regarding claim 44, the bounds of the claim are unclear because the claim does not provide a discernable boundary on what part of the claimed apparatus performs the claim functions. The functions which the apparatus is claimed to be configured to carry out do not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the apparatus in a certain manner. Therefore, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. 

Claims 46-49 are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-33, 43-44, 46-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 16, recites method for maintaining a bi-linear model constructed by an encoder and reconstructing of the constructed data by perform multiplication of loading vector and one element of score vector, and addition of all factor contributions
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a method for maintaining a bi-linear model, constructed from a set of block data that increases in size as receiving data at points in time, and the bi-linear model comprises vectors data such as score and loading, the claim further recites step of reconstructing the constructed data by multiplying together loading vector and one of element of score vector to form a factor contribution and adding together all the factor contributions, and the bi-linear model is updated.  Such limitation cover mathematical calculations, relationship, and/or formula of performing matrix-matrix multiplication as described in specification [0090] to reconstruct a reduced rank bilinear subspace model [0001]. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites step of receiving set of blocks of input data from an encoder from a data generating process and step of receipt of a transform packet to update the bilinear model. Transform packet, as described in the specification [0032-0035], merely comprises mathematical matrices/vectors. Thus, such additional elements, receiving data, is mere data gather and is considered as insignificant extra solution activity. Therefore, such element fails to provide a meaningful limitation on the claim invention, and amount to no more than insignificant extra solution activity to the judicial exception. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere insignificant extra solution activity to the judicial exceptions. The same conclusion is reached in step 2B, i.e. insignificant extra solution activity cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The step of receiving data is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus claim 16 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 17-33 and 43, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 16, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
	
	Regarding claim 17-25, 27, 29-33, recite further limitation that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

	Regarding claim 26, recites the outlier blocks are modeled in a “second-order repository”. However, this element recites at a high level of generality, i.e. a generic computer memory. Storing data that is generated from the abstract idea into generically claimed second-order repository/memory fails to impose a meaningful limitation on the claimed steps and/or on practicing the abstract idea. At most, the additional element is considered an insignificant extra-
	
	Regarding claim 28, recites at least one of the factors can be deleted based on a criterion, such limitation cover the performance of the limitation in mind, for example, one or ordinary skills in the art determine to delete a factor based on the size or memory availability. Therefore, the claim include limitation that fall within the “mental processes” grouping of abstract idea. And the claim does not provide any additional elements that integrates that abstract idea into a practical application under prong two of step 2A and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101

	Regarding claim 43, recites additional elements such as “a decoder” to reconstruct an approximation of input data based on bilinear modeling and transform packet. However, this additional element recites at a high level generality, i.e. a generic computer element, decoding data to perform the abstract idea fails to impose a meaningful limitation on the claimed step and on practicing the abstract idea. At most, the additional element is considered an insignificant extra solution activity. Thus the additional element fails to integrate the judicial 
 
	Regarding claim 44, recites an apparatus that would practice the method claims 16 and 17. All steps in method claims 16 and 17 are performed by the apparatus claim 44. Therefore, claims 16 and 17 analysis applies equally to claim 44.

Regarding claim 46-49, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 44, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

	Regarding claim 46-47 recite further limitation that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
	
	Regarding claim 48-49, recites an apparatus that would practice the method claim 43. All steps in method claim 43 is performed by the apparatus claim 48-49. Therefore, claim 43 analysis applies equally to claim 48-49.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 27, 28, 31, 33, 43, 44, 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martens – (US 5983251) hereinafter “Martens”.

Regarding claim 16, a method for maintaining a bi-linear model constructed from a set of blocks of input data received by an encoder from a data generating process (Martens, figure 1 illustrates a high level of encoding and decoding operation, the decoding stage receives compressed model parameters by encoding stage from video input 102. Figure 6 illustrate the encoder), wherein said set of blocks is increasing in size as a result of repeated inclusion of additional blocks of input data received from said data generating process at points in time (Martens, figure 6, column 21 line 37- line 50, the encoder having multipass controller 620 optimizes the repeated frame wise estimation for a series of frame of a given sequence [i.e. set of blocks of input data]. A full sequence model with parameters is gradually expanded ("extended" and "widened") and refined ("deepened" or statistically "updated") by including information from the different frames of a sequence. The full sequence model is further refined in consecutive, iterative passes through the sequence. Thus the size of input data increases as the encoder iterates.); said bi-linear model comprising score vectors and loading vectors, with one loading vector and one score vector together comprising a factor (Martens, figure 2 column 9 line 1-25 illustrates singular value decomposition [i.e. bilinear model of a data matrix into the product of a score matrix [i.e. score vectors] and loading matrix [score vectors]);  BIRCH. STEWART, KOLASCH & BIRCH, LLPMKM/MKM/avdApplication No.: NEWDocket No.: 1617-0174PUS2Page 6 of 12wherein forming reconstruction of data from said data generating process for one reconstruction point in time comprises the steps of for each factor, multiplying together said loading vector and one element of said score vector corresponding to said reconstruction point in time thereby forming a factor contribution; and adding together all factor contributions (Martens, figure 2, 8, 13, column 37 line 65 – column 38 line 20 decoder performs reconstruction from spatial model parameter loading and temporal parameter scores. as shown in figure 2, the two matrices are performing multiplication. Figure 13 also shows multiplier-accumulator 1312 which multiply the loadings and scores for each factor and accumulate the result. Column 12 line 46-65 provides an example for performing reconstruction); and wherein said bi-linear model is updated based on receipt of a transform packet from said encoder (Martens, figure 7, column 30 line 15-25 interpreter 720 outputs an updated version of the model. The changes in this model may be spatial extensions or redefinitions of the holon structure of the reference image model(s), widened sub-operand models, or new or updated values of the factor loadings and scores [i.e. a transform packet]).  

Regarding claim 17, Martens disclose the claimed invention as in the parent claim above including, wherein said transform packet comprises a transform matrix representing an (Martens, column 30 line 30 – line 34, interpreter 720 also estimates the matrix of scores corresponding to affine transformation, including scores for moving and scaling the entire frame), and a at least one new loading vector (Martens, column 30 line 15-25 the change in this model may be a new updated values of loading).  

Regarding claim 27, Martens disclose the claimed invention as in the parent claim above including, wherein said loadings and scores are rotated to optimize covariance or co-occurrence properties (Martens et al, column 35 line 60 – line 65, the model updaters 1206 and 1208 also perform rotation).  

	Regarding claim 28, Martens disclose the claimed invention as in the parent claim above including, wherein at least one of said factors can be deleted based on a criterion based on at least one of relevance, size, recency or memory availability (Martens, column 6 line 58-60, the system also provides dynamic mechanisms for updating or eliminating model components that are found to be irrelevant or unreliable).  

Regarding claim 31, Martens disclose the claimed invention as in the parent claim above including, wherein loadings and scores are combined in a non-linear way to provide a reconstruction (Martens, column 12 line 1-11, bilinear factors may use more advanced estimation technique such as the non-linear iterative least square power method (NIPALS)).  

Regarding claim 33, Martens disclose the claimed invention as in the parent claim above including, wherein at least one score is used for automatically controlling a process (Martens, column 6 line 54-56, the model parameter allows automatic self-modeling. column 21 line 4-12, the automatic encoding are described in figure 6-13, and at least one loadings or scores are used in the automatic encoding).  

Regarding claim 43, Martens disclose the claimed invention as in the parent claim above including a decoder using the method claim 16 to reconstruct an approximation of input data from said data generating process based on said bilinear model and said transform packet (Martens, figure 1 provides a high level of decoding operation where the original data is reconstructed using model as shown in figure 2 and updating data as described in column 30 line 15-25 figure 7).  

Regarding claim 44, recites an apparatus that would practice the method claims 16 and 17. All steps in method claims 16 and 17 are performed by the apparatus claim 44. Therefore, claims 16 and 17 analysis applies equally to claim 44. 

Regarding claim 46, Martens disclose the claimed invention as in the parent claim above including wherein one or more of loadings, scores, center, weights, residuals or predictions are used to generate a representation on a display (Martens, column 52 line 47-67, the invention maybe used in simulation, For example, in the case of a traffic simulator: record sequences of the interior of a car and of the road and the terrain; identify those scores, probably nod scores, that correspond directly to how the car moves).  
Regarding claim 47, Martens disclose the claimed invention as in the parent claim above including wherein one or more of loadings, scores, center, weights or residuals are used in automatic control of a system (Martens, column 21 line 4-12, the automatic encoding are described in figure 6-13, and at least one loadings or scores are used in the automatic encoding).  

Regarding claim 48, Martens disclose the claimed invention as in the parent claim above including wherein said apparatus is adapted to operate as a decoder configured to reconstruct the model at different points in time (Martens figure 8, 13 column 38 line 1-10, illustrate a decoder to reconstructs images from loadings and scores parameter).  

Regarding claim 49, Martens disclose the claimed invention as in the parent claim above including wherein said decoder is further configured to use the reconstructed model to reconstruct an approximation of the input data (Martens, figure 8 column 24 line 5-14, the decoder combines scores and loading/spatial sequence model and yields the desired forecasted frame Xm 835 to resemble the input frame Xn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Martens in view of Marten et al (US - 6157677 hereinafter "Martens et al").

Regarding claim 20, Martens teaches the claimed invention as in the parent claim above, but does not teach transform packet comprises a re-weighting vector. However Martens et al teaches said transform packet comprises a re-weighting vector (Martens et al, column 36 line 53-59, claim 20, the step of perform PCA includes reweighting)  


Regarding claim 29, Martens teaches the claimed invention as in the parent claim above, but does not teach scores are calculated based on loading weights. However Martens et al teaches a bilinear model that can be written as shown in figure 4, that comprises data Xn, scores tn, loading P, and Martens et al also teaches scores are calculated based on loading weights (Martens et al, column 7 equation 3).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify method of Martens to calculate the scores as disclosed in Martens et al. This modification would have been obvious because both Martens and Martens et al teaches a bilinear model that can be written as scores and loadings, but Martens does not disclose how scores are calculated, wherein Martin et al does, thus, one of ordinary skills in the art would have used method of Martens et al to achieve a predictable result of calculating scores for the reconstruction of a bilinear model.

Regarding claim 30, Martens teaches the claimed invention as in the parent claim above, including the two-way model comprises loadings and scores, but Martens does not teach the two-way model is modified in to three way model such as nPLS or PARAFAC. However, Martens et al teaches the two way model comprises loadings and scores is modified into a three way model, such as nPLS or PARAFAC (Marten et al, column 31 line 65 – column 32 line 13, rank reducing bilinear modeling was above applied to the two-way and it may be extended into three-way or higher way linear system, NPLS is one such alternative).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to extend the two-way model comprises loadings and scores disclosed in Martens to three-way model as disclosed in Martens et al. this modification would have been obvious because both reference teaches two-way model, however as recognized by Martens et al (column 31 line 65 – column 32 line 13), extending to three-way modeling would give improved motion stabilization as well as improved overall compression.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martens in view of Lundahl (US - 20020107858).

Regarding claim 18, Martens teaches the claimed invention as in the parent claim above, including calculation of residual equals to the input data subtracts the estimated data, but does not teach bilinear model further comprises a center vector. However, Lundahl teaches the bilinear model further comprises a center vector (Lundahl, [0065] the PCA represents a centered n x p matrix, X, as the product of scores matrix and loadings matrix)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Martens method to include a center vector as disclosed in Lundahl. This modification would have been obvious because both references are performing reconstruction of bilinear model, and as disclosed in [0067] when X is centered, the residual is calculated as X – T*P’, where X is input data and T*P’ is the approximation value, and such equation is also disclosed in Martens. Thus, one of ordinary skills in the art would use the method of Lundahl to achieve a predictable result of having equation residual = X – T*P’, when 

Regarding claim 19, Martens teaches the claimed invention as in the parent claim above, including updating the bi linear model based on spatial extension ore definitions of the holon structure of the image model, widened sub operand models, or new or updated values of the loading and scores, but Martens does not teach the transform packet comprises a re-centering vector. However Lundahl teaches the transform packet comprises a re-centering vector (Lundahl, [0065] PCA represents a centered n x p matrix, X,  and as shown in figure 1 the model also perform updating, thus when updating the model, the matrix X is also centered). 

It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Martens method to have a center matrix as disclosed in Lundahl. Thus, when performing updating, the updated data would also be re-center. This modification would have been obvious because both references are performing reconstruction of bilinear model and updating the model, and as disclosed in [0067] when X is centered, the residual is calculated as X – T*P’, where X is input data and T*P’ is the approximation value, and such equation is also disclosed in Martens. Thus, one of ordinary skills in the art would use the method to have a center matrix as disclosed Lundahl to achieve a predictable result of having equation residual = X – T*P’. It is obvious to one of ordinary skill in the art to apply a known technique to a known method ready for improvement to yield predictable results.  MPEP 2141.III.D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Examiner, Art Unit 2182